Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of Claims 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre -AIA  35 U.S.C. 112 is withdrawn in light of the amendment to claim 1 below. 
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Leone-Bayet al. (WO2018/175992 A1) are withdrawn in light of the amendment to claim 1 below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant representative Jeffrey J. Ellison on April 21, 2022.
The claims have been amended as follows:
1.  A cannabinoid composition comprising: a first compound, consisting of a cannabidiol element (CBD) combined with a first fatty acid chain
a second compound, consisting of a A9 tetrahydrocannabidiol (THC) element combined with a second fatty acid chain

    PNG
    media_image1.png
    237
    455
    media_image1.png
    Greyscale

 and wherein said second compound has 
  
    PNG
    media_image2.png
    165
    207
    media_image2.png
    Greyscale
 Response to Non-Final Office Action Application No. 16/719,901 Remarks Page 7 
wherein R is a long-chain hydrocarbon having the formula of CH3(CH2)n where n is a non-zero even integer number.
Claims 6 and 8-17 are canceled. 

2. The cannabinoid composition of claim 1 wherein said first fatty acid and said second fatty acid are said R consisted of said single carbon bond with the formula of 3(CH2)n and n equals to 18.

21. The cannabinoid composition of claim 1 further comprising a cannabis terpenoid. 

23. The cannabinoid composition of claim 1 further comprising a water-soluble excipient -soluble excipient is configured to provide a coating to said cannabinoid compound.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The closest prior art is US2017/0362195 A1 to Peet et al. The compounds of the formula 

    PNG
    media_image3.png
    275
    455
    media_image3.png
    Greyscale
and the second compound that has the formula 

    PNG
    media_image4.png
    269
    507
    media_image4.png
    Greyscale
of the amended claim 1 are neither obvious nor anticipated by Peet.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, and 21-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628